Case: 11-30937    Document: 00511714523      Page: 1    Date Filed: 01/04/2012




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                 Fifth Circuit

                                                                    FILED
                                                                  January 4, 2012
                                   No. 11-30937
                                                                   Lyle W. Cayce
                                                                        Clerk
IN RE: AARON GENTRAS,

                                             Movant


                         Motion for an order authorizing
                the United States District Court for the Eastern
                        District of Louisiana to consider
                    a successive 28 U.S.C. § 2254 application


Before JONES, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit Judges.
PER CURIAM:
      Aaron Gentras, Louisiana prisoner #129938, has requested authorization
to file a second 28 U.S.C. § 2254 application in federal district court. Gentras was
convicted of cocaine possession and was sentenced to 50 years of imprisonment
at hard labor without the benefit of probation or suspension of sentence. He
seeks to argue that his constitutional rights were violated when the Louisiana
Fifth Circuit Court of Appeal used flawed procedures to review his state petitions
for postconviction review.     He also wishes to challenge the ruling by the
Louisiana Supreme Court, made after his first § 2254 application was decided,
transferring his case to the state Fifth Circuit for review by a panel of that court.
Finally, he suggests that he wants to reurge the claims he raised in his first
§ 2254 application. He seeks to raise these claims now based on new facts
regarding purportedly improper procedures the state Fifth Circuit used to decide
   Case: 11-30937   Document: 00511714523     Page: 2   Date Filed: 01/04/2012

                                 No. 11-30937

pro se postconviction petitions and the remedial procedures the Louisiana
Supreme Court adopted in response.
      Infirmities in state postconviction proceedings are not grounds for relief
under § 2254. See Moore v. Dretke, 369 F.3d 844, 846 (5th Cir. 2004). Thus,
none of Gentras’s proposed challenges to the Louisiana courts’ procedures for
addressing postconviction petitions states a claim that is cognizable on federal
habeas review. Additionally, to the extent that Gentras wishes to raise the same
claims that he brought in his previous § 2254 application, he may not do so. See
§ 2244(b)(1).
      Accordingly, IT IS ORDERED that Gentras’s motion for authorization to
file a successive § 2254 application is DENIED.




                                       2